Citation Nr: 9917729	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-00 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The Board remanded the case in July 1998 for additional 
development to include verification of the veteran's claimed 
stressors and, upon the verification of any such stressors, 
affording the veteran a VA psychiatric examination.  
Thereafter, the RO attempted the requested development and 
returned the claims file to the Board.  For the reasons 
stated below, the Board has determined that another remand is 
necessary.


REMAND

Upon review of the claims file, the Board notes that the 
requested development with respect to obtaining information 
from the United States Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly know as United States Army 
and Joint Services Environmental Support Group (ESG)) has not 
been completed or adequately documented.  Thus, efforts to 
obtain the relevant information identified in the prior Board 
remand must be pursued, and if unsuccessful, must be 
documented in the record.

Specifically, in the July 1998 remand, the Board requested 
that the RO review the claims file and prepare a summary of 
all of the claimed stressors reported by the veteran.  The RO 
was requested to send this summary as well as all associated 
documents, including the veteran's personnel records, to 
USACRUR which was requested to provide any information 
available which might corroborate the veteran's alleged 
stressors.  The evidence of record demonstrates that the RO 
submitted this information to USACRUR in December 1998 and 
followed up with additional information in February 1999.  

A response to this request from USACRUR was received at the 
RO in March 1999 and consisted of copies of Daily Staff 
Journals submitted by the 1st Air Cavalry Division, the 
higher headquarters of the veteran's unit for the period of 
September 27, 1965, to December 31, 1965.  In this regard, 
the Board notes that the personnel records, which were 
provided to USACRUR by the RO, reflect that the veteran 
served in the Republic of Vietnam from August 17, 1965, to 
December 30, 1965, with Service Battery, 2nd Howitzer 
Battalion, 17th Artillery.  However, the response from 
USACRUR did not include an explanation as to why a more 
specific search for the history of the veteran's unit was not 
performed and records from August 17, 1965, to September 26, 
1965, were not included in the evidence provided.  
Accordingly, the response from USACRUR is inconclusive and 
another search to confirm and verify the veteran's alleged 
stressors is warranted.

Additionally, the Board notes that the evidence, as provided 
by the veteran, is vague and not particularly helpful in the 
process of verifying a claimed stressor for the purposes of 
determining his entitlement to service connection for PTSD.  
However, in light of this remand and of the importance of the 
verification of stressors prior to the establishment of a 
diagnosis of PTSD for the purposes of establishing service 
connection for PTSD, the Board is of the opinion that the 
veteran should be contacted again and asked to provide 
specific identifying information regarding the alleged 
inservice stressors which he relates to his claimed PTSD.  He 
should be advised of the potentially adverse effect of his 
failure to respond with specific information.

The Board regrets the additional delay but, in order to 
ensure that the record is fully developed, this case is 
REMANDED to the RO for the following:

1. The RO should again contact the 
veteran and request that he provide 
the dates and places of all military 
assignments while in service, and 
describe his duties at each location.  
He should identify and provide details 
regarding any stressors to which he 
alleges he was exposed in service.  He 
should attempt to identify the date of 
each stressor incident, as well as the 
name and/or location where the event 
occurred.  He should attempt to 
identify other individuals who were 
involved in or witnessed the 
incidents, and give the names of his 
superiors or officers who witnessed 
any of the incidents described.  He 
should indicate whether the events he 
describes as stressors were related to 
any specific operations or missions, 
and if so, name them.  The veteran 
must be asked to be as specific as 
possible because, without such 
details, an adequate search for 
verifying information cannot be 
conducted.  The veteran should be 
informed of the possible consequences 
of his failure to supply adequate 
information regarding his claimed 
stressors, namely that if they cannot 
be verified, his claim may be denied.  
The veteran should be given a 
reasonable amount of time in which to 
respond.

2. The RO should submit any additional 
information received from the veteran 
to USACRUR and USACRUR should be 
requested to provide any information 
that might corroborate the veteran's 
alleged stressors, to include a unit 
history for Service Battery, 2nd 
Howitzer Battalion, 17th Artillery, 
for the period of August 1965 to 
December 1965.

3. Following the above, the RO must make 
a specific determination, based upon 
the complete record, as to whether the 
existence of the claimed stressor(s) 
has been corroborated.  The RO must 
specify what in-service stressor or 
stressors have been established by the 
record.

4. If the RO determines that a claimed 
stressor has been corroborated, the 
veteran should be afforded a VA 
psychiatric examination by a 
psychiatrist who is skilled in 
diagnosing such disorders.  The claims 
file must be provided to the examiner 
for review prior to examination.  The 
RO should specify for the examiner the 
in-service stressor or stressors which 
have been confirmed and inform the 
examiner that only the verified 
stressor or stressors may be 
considered for the purpose of 
determining whether any in-service 
stressor resulted in PTSD.  

5. The RO should then readjudicate the 
veteran's claim.  If the claim remains 
in a denied status, he should be 
provided with a supplemental statement 
of the case and be given the 
applicable time for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he receives further notice.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










